DETAILED ACTION
Terminal Disclaimer
The terminal disclaimer filed on 1/28/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Application No. 15/742683 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
Election/Restrictions
Claims 1-4, 6, 7, 10-17, and 33-38 are allowable. The restriction requirement between Groups I-IV, as set forth in the Office action mailed on 2/14/2020, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of 2/14/2020 is partially withdrawn.  Claims 26-31 and 43, directed to a system and a method of handling an augment are no longer withdrawn from consideration because the claims (as amended in the examiner’s amendment below) require all the limitations of an allowable claim. However, claims 18-25 and 39-42, directed to an extraction tool remain withdrawn from consideration because they do not require all the limitations of an allowable claim.
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Joseph V. Saphia on 1/28/2022.

The application has been amended as follows: 

In claim 1, line 9, before “sleeve”, --hollow-- has been inserted.

Claims 18-25 and 39-42 have been canceled.

Claim 26 has been amended as follows:
26.	A system comprising:
the augment device of claim 1
an extraction tool comprising a substantially flat frame having a center portion and a periphery portion, a plurality of grippers distributedly arranged at the periphery portion, and configured for 
a jig, the jig being substantially planar and having an upper side for attachment of the extraction tool and having a lower side as an abutment surface for a top of the augment device, wherein the jig includes a plurality of guiding holes for drilling, the guiding holes being positioned such as to coincide with the grippers of the extraction tool.

Claim 30 has been amended as follows:
30.	A method of handling the augment device of claim 1 
placing the extraction tool at a top of the augment device that is in an implanted position, 
engaging the augment device with grippers of the extraction tool, 
compressing the augment device by actuation of the extraction tool in order to break the augment device free, and 
removing the compressed augment device by pulling it in a direction substantially perpendicular to a direction of the compressing.

In claim 31, line 5, “element-for” has been deleted and --element for-- inserted therefor.

In claim 34, lines 1-2, “hinge comprises” has been deleted and --hinges each comprise—inserted therefor.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Megan Wolf whose telephone number is (571) 270-3071.  The examiner can normally be reached on Monday-Friday 9:00am-3:00pm.
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, Jennifer Dieterle, at (571) 270-7872.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MEGAN Y WOLF/Primary Examiner, Art Unit 3774